  Case 20-30149          Doc 71       Filed 02/17/20 Entered 02/17/20 13:41:34                   Desc Main
                                        Document     Page 1 of 2
                       UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
_____________________________________________________________________________________

In re:
         SD-CHARLOTTE, LLC,                   Case No. 20-30149
                                 Debtor.             Chapter 11
_____________________________________________________________________________________

               NOTICE OF APPEARANCE AND REQUEST FOR SERVICE
_____________________________________________________________________________________

        PLEASE TAKE NOTICE that NWWP LP (“NWWP”) hereby requests as provided in 11
U.S.C. §§101(1) and 342 and Bankruptcy Rules 2002 and 9007, that all notices given or required to be
given and all papers served or required to be served in this case be given to and sent to the following:

                 Ashley A. Edwards, Esq.
                 Parker Poe Adams & Bernstein LLP
                 401 South Tryon Street, Suite 3000
                 Charlotte, North Carolina 28202
                 Telephone: (704) 372-9000

        PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the notices
and papers referred to in the Bankruptcy Rules specified above, but also includes, without limitation,
orders and notices of any petition, pleading, complaint, conference, hearing, application, motion, request,
or demand, whether formal or informal, written or oral, or transmitted or conveyed by mail, electronic
mail, delivery, telephone, telegraph, telex, telecopy, or otherwise in this case.

         PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance or Request for
Service nor any subsequent appearance, pleading, claim or suit, is intended to waive and should not be
construed as a waiver of NWWP’s (i) right to have final orders in noncore matters entered only after de
novo review or trial by a District Court, (ii) right to trial by jury in any proceeding or trial so triable herein
or in any case, controversy, or proceeding relating hereto, (iii) right to have the reference withdrawn by
the District Court in any matter subject to mandatory or discretionary withdrawal, or (iv) rights, claims,
actions, defenses, setoffs or recoupments to which NWWP is or may be entitled to under agreements, in
law, in equity, or otherwise, all of which rights, claims, actions, defenses, setoffs or recoupments NWWP
expressly reserves. Further, this Notice of Appearance constitutes a special appearance and is not to be
deemed a consent to or waiver of the right to challenge jurisdiction of any court including, without
limitation, the United States Bankruptcy Court for the Western District of North Carolina, all of which
rights are reserved without prejudice.

         This the 17th day of January, 2020.

                                           /s/ Ashley A. Edwards, Esq.
                                           Ashley A. Edwards, Esq. (NC Bar No. 40695)
                                           Parker Poe Adams & Bernstein LLP
                                           401 South Tryon Street, Suite 3000
                                           Charlotte, North Carolina 28202
                                           Telephone: (704) 372-9000
                                           ashleyedwards@parkerpoe.com
                                           Attorney for NWWP LP




PPAB 5418437v1
  Case 20-30149        Doc 71     Filed 02/17/20 Entered 02/17/20 13:41:34            Desc Main
                                    Document     Page 2 of 2


                                   CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing NOTICE OF APPEARANCE AND
REQUEST FOR NOTICE with the Clerk of the Court using the CM/ECF system which will send
electronic notification of such filing to the following:

Hillary B. Crabtree                                 U.S. Bankruptcy Administrator Office
Zachary H. Smith                                    402 W. Trade Street
Joanne Wu                                           Suite 200
Moore & Van Allen PLLC                              Charlotte, NC 28202-1669
100 N. Tryon Street, Suite 4700
Charlotte, NC 28202-4003
Attorney for Debtor

Felton Parrish
Hull & Chandler, P.A.
1001 Morehead Square Drive, Suite 450
Charlotte, NC 28203
Attorney for Debtor


       This the 17th day of January, 2020.

                                        /s/ Ashley A. Edwards, Esq.
                                        Ashley A. Edwards, Esq. (NC Bar No. 40695)
                                        Parker Poe Adams & Bernstein LLP
                                        401 South Tryon Street, Suite 3000
                                        Charlotte, North Carolina 28202
                                        Telephone: (704) 372-9000
                                        ashleyedwards@parkerpoe.com
                                        Attorney for NWWP LP




PPAB 5418437v1
